Title: To Thomas Jefferson from James Thomson Callender, 28 April 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond April 28th. 1800.

Inclosed I send a list of the new elections for the assembly, so far as they have Come to hand. Mr Jones assures me that not less than twenty of the aristocracy have been turned out in this list. It is but moderate to guess that at least twenty more will be dismissed, so that in whole they will be reduced to 40 less, and the Republicans will be augmented by an equal number. This amounts almost to the annihilation of their power; 140–20, or so.—
If General Mason has not left the City, You will perhaps do him a pleasure by saying that I have just now seen R. Williams here in good health.
I am Sir your most obed servt

Jas. T. Callender.

